Per Curiam:
The order is modified so as to require the plaintiff to furnish the following items as demanded in the notice of motion for bill of particulars: Subdivisions f, g, h and n of item 3; subdivisions o, p, r, t and u of item 8; also such portion of subdivision q of item 8 as concerns the names and addresses of the Denman Cord users and users of competitive tires upon whom plaintiff will claim it called, and such portion of subdivision s of item 8 as calls for the particular towns and cities in the State of Ohio covered by the study of Denman Cord users and the names and addresses of said users; item 9 in so far as to state whether the waiver referred to was oral or in writing, and if the latter, to furnish a copy thereof; item 10; and as so modified affirmed, without costs. Plaintiff states a *857book has been furnished to the defendant containing much of the desired information, but there is nothing in the record to show what is contained in said book. In so far as any of the above items have already been precisely furnished to the defendant, in lieu of furnishing the same again, the plaintiff may identify them under oath. Present—Clarke, P. J., Dowling, Finch, McAvoy and Martin, JJ. Order modified as indicated in opinion and as so modified affirmed, without costs. Settle order on notice.